Per Curiam:
We have given this case a careful consideration. The right of an attorney and the duty of the court must both be regarded. The public can be properly protected through the action of the court only. We adopt the language used in Davies’ Case, 93 Penn. St. 121, as a correct statement of the obligation of a court: “ By admitting an attorney to its bar the court presents him to the public as worthy of its confidence in all his professional duties and relations. If, afterwards, it come to the knowledge of the court that he has become unworthy, it is its duty to withdraw that indorsement and thereby cease to hold him out to the public as worthy of professional employment.”
The charges made against Mr. Serfass, if true, are certainly *472such as to justly destroy the confidence of the court and of tbe public in him as an attorney- He was given a full opportunity of beingheard, of refuting the charges and of rebutting the evidence given to sustain them. In the court below, as well as here, he had learned, able and zealous counsel to present his case. Yet the court found the main charges were proved. While some of the language in the opinion may not have been necessary for a proper determination of the case, yet we cannot declare as matter of law that it was error for the court to state all the reasons for its action. A review of the evidence and giving to it its proper weight fail to convince us that the court did not arrive at a correct conclusion.
Both the learned judges concur in holding that Serfass had committed such acts as justly required him to be disbarred and his name to be stricken from the rolls as an attorney. We are not able to find any valid reason for holding their conclusion to be erroneous.
Judgment affirmed.